Title: To Benjamin Franklin from the Baron de Frey, 9 September 1780
From: Frey, Joseph-Pierre-Charles, baron de
To: Franklin, Benjamin


Excellence
Paris le 9 septe 1780./.
Je Suis au déséspoir d’etre forcé d’importuner encore Votre Excellence, mais n’aiant pas encore pu terminer mes affaires, attendant jour en jour des lettres de mon Pêre, et me trouvant dans ce moment très embrassé pour pouvoir payer vingt cinque L’ouis d’or pour un lettre de change, que je dois paier aujourdhuy, faute de quoi je serois exposé à de grand désagrement, car celui a qui je dois paier le 25 Louis d’or, m’avéz menacé de me faire arretter Si je ne lui remboursé pas son argent dans la journé. Je viens donc prier V: E: très instament d’avoir la bonté et de m’avancer cet somme, je rémettrois en attendant entre les mains de V: E le bigliets cijoint. Je ne doute pas que Votre Excellence voudra bien accorder cet grace à un officier, qui a l’honneur d’etre Capitaine au service des Etas Unis de l’amerique, et elle peut etre persuadé, que sitot que j’aurois arrangé, mes affaires je partirois pour m’en rétourner en amerique. Si jaurois Scû ou m’addresser allieurs je n’aurois pas été Si hardi d’importuner V: E: En attendant je la prie de vouloir bien m’accorder ma demande, et de la remettre au Porteur. Cet la seul grace que j’ose demander a Votre Excellence et celle de me croire pénetrée de reconoissance. J’ai l’honneur d’etre avec un profond Respect. Di Votre Excellence trés humble et trés obeissant serviteur.
DE FreyCapt: au service desEtas Unis de l’amerique
 
Notations: De Frey, Paris le 9. 7bre. 1780. / [in William Temple Franklin’s hand:] Ansd in the Neg.
